Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112  
Claims 31-36 has been added by the aforementioned amendment. These claims define applicant’s invention in a “means plus function” format, each reciting a “mean for” followed by functional language, and not limited by structure.  Thus, “means plus function” is automatically invoked (In re Donaldson Co., 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994); Refer to MPEP 2181).  
However, in order to invoke mean plus function, the 35 U.S.C. 112, second paragraph requirements must be met (MPEP 2181, PROCEDURES FOR DETERMINING WHETHER THE WRITTEN DESCRIPTION ADEQUATELY DESCRIBES THE CORRESPONDING STRUCTURE, MATERIAL, OR ACTS NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112, SIXTH PARAGRAPH).  The MPEP (2181) states, and supports with the applicable law, the following:  “If a claim limitation invokes 35 U.S.C. 112, sixth paragraph, it must be interpreted to cover the corresponding structure, materials, or acts in the specification and “equivalents thereof.” See 35 U.S.C. 112, sixth paragraph. See also B. Braun Medical, Inc. v. Abbott Lab., 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1899 (Fed. Cir.1997). If the written description fails to set forth the supporting structure, material or acts corresponding to the means- (or step-) plus-function, the claim may not meet the requirement of 35 U.S.C. 112, second paragraph: 

See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; see also B. Braun Medical, 124 F.3d at 1425, 43 USPQ2d at 1900; and In re Dossel, 115 F.3d 942, 946, 42 USPQ2d 1881, 1884-85 (Fed. Cir. 1997).” And “Therefore, a means-(or step-) plus-function claim limitation satisfies 35 U.S.C. 112, second paragraph if: (A) the written description links or associates particular structure, materials, or acts to the function recited in a means- (or step-) plus-function claim limitation; or (B) it is clear based on the facts of the application that one skilled in the art would have known what structure, materials, or acts perform the function recited in a means- (or step-) plus-function limitation.”

	Upon reviewing applicant’s original disclosure (i.e., specification, claims), 

it is the examiner’s conclusion that the written description does not link or associate particular structure to the function recited in the means-plus-function claim limitations, and it is not clear based on the facts of the application that one skilled in the art would have known what structure or materials perform the function recited in a means-plus-function limitation”. For example, claim 31 recites, “means for forming unique signal tiles of a tint of two or more inks, the unique signal tiles comprised of images of a reference signal and an encoded variable payload, the unique signal tiles each comprising a tint of the two more inks in a spatial area”, or “means for forming comprising a processor configured with instructions that combine tints representing the variable payload and the reference signal”. The specification only refers to a generalized system for performing these functions but not a specific technique or procedure used to achieve the 
           Thus, the 35 U.S.C. second paragraph requirements have not been met for the means-plus-function language.  The claims will be interpreted as broadly as if mean-plus-function were not invoked, as this is how broad the apparatus is disclosed.
                                          
                                                       Response to Amendment


Drawings 
The drawing filed on 2/13/2020 is accepted by the Examiner.
Based on telephone interview on June 1, 2021, with respect to cancellation of claims 1-16, 23, and amended claims 17, 19, 20, 25 and 31, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 17-22 and 24-36 now renumbered as 1-19 are allowed.  

                                                EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Joel R. Meyer, Reg No. 37,677), on June 1, 2021, without traverse.



           Please amend the abstract as follows: 
           Digital watermarking is adapted for the variable data printing.  A reference signal serves as a proxy for optimizing the embedding a watermark in a host image to be printed.  Using the reference signal, embedding parameters are generated, which are a function of constraints such as visual quality and robustness of the machine readable data.  Adjustments needed to embed a unique payload in each printed piece are generated using the embedding parameters.  These adjustments are stored in a manner that enables them to be efficiently obtained and applied within the [raster image processor or press during operation of the press.  Various other methods, system configurations and applications are also detailed.

           The amended claims 17, 19, 20, 25 and 31 as follows: 
          Cancel claims 1-16 and 23.
           Claims 1-16. (Cancelled)
           Claim 17. (Currently Amended) A method for producing unique instances of a marked object, each unique instance having a unique digital payload, the method comprising:
           generating a first signal tile of a tint comprised of two or more inks by combining images in the two or more inks of a reference signal and an encoded variable payload;
           repeating the generating to produce unique signal tiles, each with a distinct variable payload by combining images in the two or more inks of the reference signal and an encoded variable payload;

           producing uniquely marked images by repeating each unique signal tile to fit [[the area [[
           [[executing instructions on a processor to apply the uniquely marked images in a color separation of ink within the area identified by the template; and outputting rasterized images comprising the uniquely marked images in the color separation.
           Claim 19. (Currently Amended) The method of claim 17 comprising:
           generating unique signal tiles prior to a print job and storing the unique signal tiles in a database;
           rasterizing an image formed from a unique signal tile from the database according to the template to form the rasterized images; and
           issuing marking instructions to apply the rasterized [[images to a substrate.
           Claim 20. (Currently Amended) The method of claim 19 wherein the marking instructions apply the rasterized [[images in [[the color separation [
           Claim 23. (Cancelled) 
           Claim 25. (Currently Amended) A digital marking system for producing unique instances of an image, each unique instance having a unique digital payload, the system comprising:
           a memory on which is stored unique signal tiles of a tint comprised of two or more inks, the unique signal tiles each formed by a combination of images in the two or more inks of a reference signal and an encoded variable payload;
within a color separation of ink; and
           a processor configured with instructions for producing uniquely marked images by repeating each unique signal tile to fit an area [within the color separation according to the template; and configured to output rasterized images comprising the uniquely marked images in the color separation;
           a marking device, in communication with the processor, for applying the [rasterized images to a corresponding area on the substrate.
           Claim 31. (Currently Amended) Apparatus for producing unique instances of a host image, each unique instance having a unique digital payload, the method comprising:
           means for forming unique signal tiles of a tint of two or more inks, the unique signal tiles comprised of images of a reference signal and an encoded variable payload, the unique signal tiles each comprising a tint of the two more inks in a spatial area, the means for forming comprising a processor configured with instructions that combine [images representing a distinct encoded [[and instructions that repeat combining of images for distinct encoded variable payloads and the reference signal;
           means for forming a template to control spatial arrangement of a unique tile on a substrate; wherein the template repeats the unique signal tile to fit an area on an object; and
means for producing rasterized images comprising uniquely marked [images in a color separation according to the template.


                                             REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 

           Based on applicant’s amendment, with respect to claim 17, representative of claims 25 and 31, the closest prior art of record (Rodriguez), reference is directed to using embedded auxiliary signals in documents for copy detection and other applications. In an application, the auxiliary signal is formed as an array of elements selected from a set of print structures with properties that change differently in response to copy operations. But does not teach or suggest, among other things, “generating a first “signal tile of a tint” comprised of two or more inks by combining images in the two or more inks of a reference signal and an encoded variable payload; repeating the generating to produce unique signal tiles, each with a distinct variable payload by “combining images in the two or more inks of the reference signal and an encoded variable payload”; generating a template for application of a unique signal tile to a substrate, wherein the template repeats the unique signal tile to fit an area on an object; producing uniquely marked images by repeating each unique signal tile to fit the area according to the template; and outputting “rasterized images” comprising the uniquely marked images in the color separation”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Rodriguez) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 

           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
June 3, 2021